Citation Nr: 0727509	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  00-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Evaluation of status post back fusion of the L3 through 
S1 vertebra with iliac bone graft, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability evaluation due to 
individual unemployability arising from a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served with the United States Army, to include 
active duty for training (ADUTRA) from August 1972 to 
February 1973, and in August 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In this decision, the RO denied an 
increased evaluation for the veteran's lumbar spine 
disability.  His previous 40 percent evaluation was confirmed 
and continued.  This appeal also arises from a November 2000 
decision in which the RO denied entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU) arising from the veteran's service-connected 
disability.

The veteran was afforded a hearing before a Veterans Law 
Judge (VLJ) from the Board in March 2001.  Usually, this VLJ 
would make the final determination in this appeal.  However, 
this individual no longer is employed by the Board.  The 
veteran was notified of this circumstance by letter issued in 
November 2005 and he was offered an opportunity to have a 
hearing before another VLJ.  He requested such a hearing and 
it was held in April 2006. This VLJ will make the final 
determination in this case.

This case was remanded to the Agency of Original Jurisdiction 
(AOJ) in May 2001 and January 2006 for development of the 
evidence.  

The Board denied the veteran's claims in June 2006.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the Court granted 
the parties' Joint Motion for Remand and vacated the Board's 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2007 Joint Motion, the parties noted that 
although the medical evidence indicated radiculopathy 
associated with the veteran's low back disability, it 
concluded that there were no neurologic deficits.  The 
parties also noted that magnetic resonance imaging (MRI) 
reports referenced by the Board focused on the veteran's 
lumbar spine and did not provide diagnostic evaluation of his 
lower extremities.  Finally, the parties agreed that the 
medical literature seemed to indicate that electromyography 
(EMG), rather than MRI, may be the appropriate objective 
evaluation method for the diagnosis of peripheral 
neuropathies affecting the lower extremities.  The Board 
concludes that a further medical examination a medical 
opinion consistent with 39 C.F.R. § 3.159(c)(4) is 
appropriate to resolve any conflict regarding whether the 
veteran has separately ratable neurologic deficit related to 
his service-connected low back disability.

The Board observes that further development and adjudication 
of the veteran's claim may provide evidence in support of his 
claim for TDIU.  The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 
Vet.App. 11 (1998), citing Harris v. Derwinski, 1 Vet.App. 
180 (1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claim may be made.  


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a VA 
examination to determine the nature and 
likely etiology of any currently present 
neurologic findings pertaining to his 
lower extremities.  All appropriate 
testing should be carried out, to include 
an EMG unless contraindicated.  The 
examiner should identify all currently 
present neurologic disability of the 
lower extremities.  The claims file must 
be made available to the examiner.  Upon 
examination and review of the entire 
claims folder, the examiner should 
provide an opinion regarding whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disability results from the 
veteran's service-connected status post 
back fusion of the L3 through S1 vertebra 
with iliac bone graft.  If there is 
neurological deficit, the examiner should 
identify the presence of sensory, motor, 
trophic or other changes.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



